333 S.W.3d 541 (2011)
STATE of Missouri, Respondent/Respondent,
v.
Roger L. WESTON, Jr., Appellant/Defendant.
No. ED 94970.
Missouri Court of Appeals, Eastern District, Division Two.
March 15, 2011.
Ellen H. Flottman, Columbia, MO, for appellant.
Chris Koster, Attorney General, Mary H. Moore, Assistant Attorney General, Jefferson City, MO, for respondent.
Before GLENN A. NORTON, P.J., KATHIANNE KNAUP CRANE, J., and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
Defendant, Roger L. Weston, Jr., appeals from the judgment entered on a jury verdict finding him guilty of burglary in the second degree, in violation of section 569.170 RSMo (2000). The trial court *542 found defendant to be a prior and persistent offender and sentenced him to fifteen years imprisonment. No error of law appears and no jurisprudential purpose would be served by a written opinion. The parties have been provided with a memorandum for their information only, setting forth the reasons for this decision. The judgment is affirmed in accordance with Rule 30.25(b).